Title: To John Adams from Samuel Dexter, 9 November 1812
From: Dexter, Samuel
To: Adams, John



Dear Sir
Boston 9th. Nov. 1812

In obedience to the intimation you were so kind as to make I now suggest that it would be gratifying to the claimants of Georgia land that you should say by letter as much as you think proper on the following points.
1st. That it is your opinion & that of the best informed men here that there title is good & valid.
2d. That they have also a strong equity, on these grounds, that the purchasers  acted bona fide, without any intent to buy a controverted title, without notice of any intent to attempt a repeal; that they are now great sufferers, of respectable standings, & many reduced to poverty by the interference of Georgia & US to inquire a title which stood on the highest authority of a sovereign State; that they paid an adequate consideration. That these facts and notorious here & that the characters of many of the concerned render it extremely improbable that the general opinion in this respect is erroneous.
Perhaps it would be useful to hint that the political effect is bad, as it destroys confidence in our rulers, & excuses opposition.—
As to what Government ought to do, they ought either to remove all legal impediments to the claimants’ possessing these lands, or to take them by their consent for the public, paying a liberal indemnity to the purchasers.
Letters to the Secretaries of State of the Treasury & of war & to Gen. Varnum & Mr. Giles; or to as many of them as you shall think proper to address will be gratefully recieved.
If it be proper the claimants would ask me to the President, & to any gentleman to whom you may think proper fit to send one.
It would be convenient to Mr. Ivy to know to whom you may write; a letter to him giving him that information, & which he might be at liberty to show as evidence of your favorable opinion of the claim might be of signal utility
With the highest respect / I am, Dear Sir, / Your very obedt.
Sam. Dexter

